Caldwell, J.
This case was heard at a former term of this Court, and the majority and dissenting opinions then delivered were published in 12 Lea, 404-420. Their publication was inadvertent *344or improper, however — a rehearing having been previously granted.
Upon reargument and reconsideration at the present term, the Court is of the opinion that the Magistrate had no jurisdiction to hear the case finally and release the prisoner under the “small offense law,” and that his action in that behalf constituted no bar to the prosecution in the Circuit Court.
Affirmed.